Citation Nr: 0601486	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-29 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, as due to exposure to Agent Orange.  

2.  Entitlement to service connection for gastric paresis, as 
secondary to type II diabetes mellitus.

3.  Entitlement to service connection for visual loss in both 
eyes, as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for coronary artery 
disease, as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for hypertension, as 
secondary to type II diabetes mellitus.

6.  Entitlement to service connection for a disability 
manifested by high cholesterol, as secondary to type II 
diabetes mellitus.

7.  Entitlement to service connection for neuropathy of both 
feet, as secondary to type II diabetes mellitus.

8.  Entitlement to service connection for varicose veins in 
both legs, as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to July 
1965, and had one month of prior active service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Phoenix, Arizona.  
At the hearing, the veteran submitted additional evidence 
along with a waiver of initial consideration by the RO.  
Thus, the additional evidence will be considered in 
conjunction with this appeal.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, and the conditions 
of his service did not involve duty or visitation in Vietnam.

2.  Type II diabetes mellitus did not originate in service or 
within one year thereafter, and it is not related to service.

3.  Gastric paresis did not originate in service, and it is 
not related to service.  

4.  Visual loss in both eyes did not originate in service, 
and it is not related to service.

5.  Coronary artery disease did not originate in service or 
within one year thereafter, and it is not related to service.

6.  Hypertension did not originate in service or within one 
year thereafter, and it is not related to service.

7.  The veteran does not currently have a disability 
manifested by high cholesterol.

8.  Neuropathy of both feet did not originate in service or 
within one year thereafter, and it is not related to service.

9.  Varicose veins in both legs did not originate in service 
or within one year thereafter, and they are not related to 
service.




CONCLUSION OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active service and may not be presumed, on any 
basis, to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Gastric paresis was not incurred in or aggravated by 
active service and may not be presumed, on any basis, to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

3.  Visual loss in both eyes was not incurred in or 
aggravated by active service and may not be presumed, on any 
basis, to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

4.  Coronary artery disease was not incurred in or aggravated 
by active service and may not be presumed, on any basis, to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

5.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed, on any basis, to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

6.  A disability manifested by high cholesterol was not 
incurred in or aggravated by active service and may not be 
presumed, on any basis, to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

7.  Neuropathy of both feet was not incurred in or aggravated 
by active service and may not be presumed, on any basis, to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

8.  Varicose veins in both legs were not incurred in or 
aggravated by active service and may not be presumed, on any 
basis, to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  In a 
September 2002 letter, issued prior to the initial AOJ 
decision, VA informed the veteran and his representative of 
the information and evidence necessary to substantiate a 
claim for service connection.  The letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  The letter asked him to send military separation 
documents and medical records that he had not yet provided.  
In addition, in a November 2002 letter, VA asked him to send 
evidence showing that he served in or visited Vietnam.  
Lastly, in a June 2004 letter, VA asked him to send any 
additional evidence in his possession.  Thus, as a practical 
matter, the Board finds that the veteran has been asked to 
submit any evidence in his possession that pertains to his 
claims.  

In addition, VA provided the veteran with a copy of the 
appealed February 2003 rating decision, June 2004 statement 
of the case (SOC), and September 2004 supplemental statement 
of the case (SSOC).  These documents provided notice of the 
law and governing regulations, and the reasons for the 
determinations made on his claims.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical and personnel records, post-service VA and 
private medical records, and statements made by the veteran 
in support of his claims.  The Board notes that a June 2004 
letter from the National Personnel Records Center to the 
veteran reflects that his separation documents were sent and 
that there are no other personnel records on file within his 
service record.  In this regard, the Board observes that the 
veteran has submitted a duplicate copy of his Department of 
Defense Form 214.  Thus, the Board observes that all 
available service personnel records have been obtained and 
associated with the claims file.  

The Board notes that in June 2004 the veteran submitted a 
list of fellow servicemen.  The list consists of seven 
partial names and two complete names.  In the June 2004 SOC, 
VA informed him that he may submit statements from these 
individuals in support of his claims and VA would review 
them.  At the Board hearing, the veteran resubmitted the list 
with some edits and indicated that all of the individuals 
served with the 7th Aerial Port Squadron from February 1962 
to August 1963.  He indicated that those individuals could 
verify his being in Saigon.  To date, however, the veteran 
has not submitted any statements from the above individuals.

The Board acknowledges that a December 2002 VA examination 
report does not provide an opinion as to the etiologies of 
the veteran's claimed disorders.  In this regard, the Board 
observes the veteran's contentions that his diabetes is due 
to exposure to Agent Orange and that his other disorders are 
due to his diabetes.  However, the veteran has not presented 
competent and credible evidence, except by unsubstantiated 
assertion, that his diabetes may be associated with an 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  Accordingly, the Board finds that referral of 
the case for the purpose of obtaining a medical opinion as to 
whether his diabetes is etiologically related to service is 
not warranted.  Furthermore, in light of the Board's finding 
that service connection is not warranted for type II diabetes 
mellitus, the Board finds that a medical opinion is not 
necessary to determine whether his other claimed disorders 
are related to the diabetes.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  Moreover, given the Board's finding that service 
connection is warranted for hypertension, the Board finds 
that the veteran is not prejudiced by its consideration of 
that matter.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

If cardiovascular disease manifested to a degree of 10 
percent or more within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

Service on a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63603-
02, 63604 (Dec. 1, 1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

Type II Diabetes Mellitus

The veteran contends, in essence, that he has type II 
diabetes mellitus due to in-service exposure to Agent Orange.  
In this regard, the Board observes that the veteran does not 
contend that type II diabetes mellitus was incurred in or 
aggravated by active service.  Instead, he asserts that he 
was exposed to Agent Orange during four or five overnight 
trips to Vietnam, and that it is the cause of his disorder.  
The veteran further contends that his other claimed 
disabilities are all secondary to his type II diabetes 
mellitus.

After review, the Board finds that the veteran did not serve 
in Vietnam as contemplated by 38 C.F.R. § 3.307(a).  See 
VAOPGCPREC 27-97.  In this regard, the Board observes that 
the record fails to show that he served in Vietnam.  His 
service personnel records show that his only foreign service 
was in Okinawa, Japan.  The veteran has not presented any 
evidence showing that he served in Vietnam or even flew to 
Vietnam.  In this regard, the Board notes that he submitted a 
list of names of fellow servicemen who he purports flew with 
him on one of his trips to Vietnam.  However, he has not 
presented any statements from them verifying this account.  

The veteran also asserts that he travelled to Taiwan and 
Osaka during his stay in Okinawa, that those trips are not 
documented in the service records, and that therefore the 
absence of documentation showing that he travelled to Vietnam 
is not determinative.  The Board points out, however, that he 
has not even shown through other means that he was in Taiwan 
or Osaka.  Moreover, the Board reiterates that the evidence 
of record just does not show that he was ever in Vietnam.  

Accordingly, as the veteran did not serve in the Republic of 
Vietnam, the Board concludes that he is not entitled to 
presumptive service connection for type II diabetes mellitus, 
based on exposure to Agent Orange.  

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection for the claimed 
disability does not preclude an evaluation as to whether the 
veteran is entitled to service connection on a direct basis 
or entitled to presumptive service connection for a chronic 
disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

After review, the Board notes that the veteran's service 
medical records are negative for any complaint, treatment, or 
diagnosis of type II diabetes mellitus.  Furthermore, post-
service medical records reflect that the veteran's diabetes 
was diagnosed many years after separation.  In this regard, a 
January 1991 private treatment note reflects a 17-year 
history of diabetes.  Moreover, on his July 2002 application 
for benefits, the veteran indicated that he was diagnosed 
with type II diabetes mellitus in 1973.  Thus, the record 
shows that the veteran was diagnosed with diabetes sometime 
during 1973 or 1974, which is many years after separation 
from service.  Furthermore, the veteran has not presented 
competent and probative medical evidence linking his diabetes 
to service.  As such, service connection for type II diabetes 
mellitus on a presumptive or direct basis is not warranted.  

The Board notes that a July 2002 VA Agent Orange examination 
found evidence of disease connected to Agent Orange, namely 
diabetes.  Further, an August 2002 letter from a physician at 
the Southern Arizona VA Health Care System reflects that the 
veteran's diabetes is related to possible Agent Orange 
exposure.  In this regard, the Board points out that the 
evidence of record fails to show that the veteran was exposed 
to Agent Orange in service.  Moreover, the letter only refers 
to possible exposure to Agent Orange, not that the veteran 
was exposed.  Thus, with respect to the above opinion, the 
Board observes that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  

The Board acknowledges the veteran's contentions that his 
type II diabetes mellitus is related to service, to include 
as due to exposure to Agent Orange.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for type II diabetes mellitus, to include 
as due to exposure to Agent Orange.  Thus, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Gastric Paresis

In light of the above conclusion that service connection is 
not warranted for the veteran's type II diabetes mellitus, 
service connection for gastric paresis as secondary to type 
II diabetes mellitus is not warranted.  See 38 C.F.R. 
§ 3.310(a); Allen, 7 Vet. App. 439.  Also as discussed above, 
service connection is not warranted based on presumed 
exposure to Agent Orange.  

The fact that the veteran is not entitled to service 
connection on a secondary basis or via presumed exposure to 
Agent Orange does not preclude an evaluation as to whether he 
is entitled to service connection on a direct basis.  See 
Combee, supra.  

Initially, the Board notes that the veteran has been 
diagnosed with gastric paresis as secondary to diabetes.  An 
October 1996 private nuclear medicine report reflects a 
diagnosis of abnormal gastric emptying time most likely 
secondary to diabetic gastric paresis.  Thus, the veteran's 
gastric paresis has been attributed to his diabetes, which 
has been found to be unrelated to service.  However, the 
Board will consider his gastric paresis in isolation to 
determine whether service connection is warranted on a direct 
basis.

After review, the Board notes that the veteran's service 
medical records are negative for any complaint, treatment, or 
diagnosis of gastric paresis.  The earliest report of record 
is the above October 1996 private medical report.  In 
addition, a December 2002 VA examination report reflects a 
history of gastric paresis for several years.  Further, on 
his July 2002 application for benefits, the veteran indicated 
that he was diagnosed with gastric paresis in 1996.  Thus, 
the record dates the onset of this disorder to 1996, which is 
many years after separation from service.  Furthermore, the 
veteran has not presented competent medical evidence linking 
his gastric paresis to service.  As such, service connection 
for gastric paresis on a secondary, presumptive, or direct 
basis is not warranted.  

The Board acknowledges the veteran's contention that his 
gastric paresis is related to service, to include as 
secondary to type II diabetes mellitus.  The Board again 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for gastric paresis, to include as 
secondary to type II diabetes mellitus.  Thus, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Visual Loss in Both Eyes

As discussed above, service connection for visual loss in 
both eyes as secondary to type II diabetes mellitus is not 
warranted.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.  
Also as discussed above, service connection is not warranted 
based on presumed exposure to Agent Orange.  

The fact that the veteran is not entitled to service 
connection on a secondary basis or via presumed exposure to 
Agent Orange does not preclude an evaluation as to whether he 
is entitled to service connection on a direct basis.  See 
Combee, supra.  

Initially, the Board notes that the veteran has been 
diagnosed with an eye disorder secondary to diabetes.  A 
November 1996 letter from Dr. Sheldon reflects the veteran's 
complaint that his vision is not as good as it should be, and 
that the fundi show scattered microaneurysms relative to the 
diabetes, left eye more so than the right.  An October 1998 
letter from Dr. Abedin reflects background diabetic 
retinopathy with microaneurysm and retinal exudates, both 
eyes.  A February 2000 ophthalmology examination report 
reflects the following diagnoses: no proliferative diabetic 
retinopathy in either eye; clinically significant macula 
edema in the left eye, status post focal treatment in both 
eyes; and cataracts in both eyes that appear to be mild to 
moderate.  Finally, a May 2002 private treatment note 
reflects diagnoses of bilateral diabetic retinopathy and a 
history of prior focal laser surgery bilaterally.  Thus, 
except for the cataracts, the veteran's visual loss in both 
eyes has been attributed to his diabetes, which has been 
found to be unrelated to service.  However, the Board will 
consider his visual loss in both eyes in isolation to 
determine whether service connection is warranted on a direct 
basis.

After review, the Board notes that the veteran's service 
medical records are negative for any complaint, treatment, or 
diagnosis of visual loss in either eye, to include as due to 
the above diagnosed disorders.  Indeed, they fail to show 
that he underwent any loss of visual acuity or that he 
suffered any superimposed disease or injury.  See 38 C.F.R. 
§ 3.303(c); VA Manual M21-1, Part VI, Subchapter II, para. 
11.07; VAOPGCPREC 82-90.  The first report of visual loss is 
reflected in the letter dated in November 1996, which is many 
years after discharge.  Moreover, on his July 2002 
application for benefits, the veteran indicated that he was 
diagnosed with visual loss in both eyes in 1996.  
Furthermore, the veteran has not presented any competent 
medical evidence linking his visual loss to service.  As 
such, service connection for visual loss in both eyes on a 
secondary, presumptive, or direct basis is not warranted.  

The Board acknowledges the veteran's contention that his 
visual loss in both eyes is related to service, to include as 
secondary to type II diabetes mellitus.  The Board again 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, supra; Espiritu, supra.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
visual loss in both eyes, to include as secondary to type II 
diabetes mellitus.  Thus, the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.

Coronary Artery Disease

As discussed above, service connection for coronary artery 
disease (CAD) as secondary to type II diabetes mellitus is 
not warranted.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 
439.  Likewise, service connection is not warranted based on 
presumed exposure to Agent Orange.  

The fact that the veteran is not entitled to service 
connection on a secondary basis or via presumed exposure to 
Agent Orange does not preclude an evaluation as to whether he 
is entitled to service connection on a direct basis or 
entitled to presumptive service connection for a chronic 
disease.  See Combee, supra.  

After review, the Board notes that the veteran's service 
medical records are negative for any complaint, treatment, or 
diagnosis of CAD.  The first report of record is a June 1992 
letter from Dr. Feltrup in which he states that the veteran 
has minimal coronary disease but no high grade obstructive 
coronary disease.  Moreover, on his July 2002 application for 
benefits, the veteran indicated that he was diagnosed with 
CAD in 1992.  Thus, the record dates the onset of this 
disorder to many years after discharge.  Furthermore, the 
veteran has not presented any competent medical evidence 
linking his CAD to service.  As such, service connection for 
CAD on a secondary, presumptive, or direct basis is not 
warranted.  

The Board acknowledges the veteran's contention that his CAD 
is related to service, to include as secondary to type II 
diabetes mellitus.  The Board observes, however, that he, as 
a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, supra; 
Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for CAD, to include as secondary to type 
II diabetes mellitus.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

Hypertension

As discussed above, service connection for hypertension as 
secondary to type II diabetes mellitus is not warranted.  See 
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.  Likewise, 
service connection is not warranted based on presumed 
exposure to Agent Orange.  

The fact that the veteran is not entitled to service 
connection on a secondary basis or via presumed exposure to 
Agent Orange does not preclude an evaluation as to whether he 
is entitled to service connection on a direct basis or 
entitled to presumptive service connection for a chronic 
disease.  See Combee, supra.  

After review, the Board notes that the veteran's service 
medical records are negative for any complaint, treatment, or 
diagnosis of hypertension.  The first report of record is a 
January 1991 private treatment note, which reflects an 
elevated blood pressure of 170/98.  However, on his July 2002 
application for benefits the veteran indicated that he was 
diagnosed with hypertension in 1995.  In addition, February 
1998 private treatment notes reflect an elevated blood 
pressure of 144/80 but no prior history of hypertension, and 
that the increased blood pressure resolved later that month.  
Later, a December 2000 private treatment note shows a 
diagnosis of uncontrolled hypertension.  Even if the Board 
were to accept that the veteran's hypertension had its onset 
in January 1991, the Board notes that this is many years 
after discharge.  Furthermore, the veteran has not presented 
any competent medical evidence linking his hypertension to 
service.  As such, service connection for hypertension on a 
secondary, presumptive, or direct basis is not warranted.  

The Board acknowledges the veteran's contention that his 
hypertension is related to service, to include as secondary 
to type II diabetes mellitus.  The Board observes, however, 
that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for hypertension, to include as secondary 
to type II diabetes mellitus.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

High Cholesterol

"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1 (2005).  See also Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991); Allen, supra.  The Board notes that a 
symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  The Board notes that the veteran 
is being treated for high cholesterol and that it is a risk 
factor for CAD; however, the record does not reflect a 
current disability manifested by high cholesterol.  To the 
extent that the veteran's high cholesterol has manifested in 
CAD, the Board notes that service connection for CAD has 
already been denied.  Moreover, the record contains no 
competent medical evidence relating the veteran's high 
cholesterol to service.  

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The Board acknowledges the veteran's contention that his high 
cholesterol is related to service, to include as secondary to 
type II diabetes mellitus.  The Board observes, however, that 
he, as a layperson, is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by high 
cholesterol, to include as secondary to type II diabetes 
mellitus.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert, supra.

Neuropathy of Both Feet

As discussed above, service connection for neuropathy of both 
feet as secondary to type II diabetes mellitus is not 
warranted.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.  
Likewise, service connection is not warranted based on 
presumed exposure to Agent Orange.  

The fact that the veteran is not entitled to service 
connection on a secondary basis or via presumed exposure to 
herbicides does not preclude an evaluation as to whether he 
is entitled to service connection on a direct basis or 
entitled to presumptive service connection for a chronic 
disease.  See Combee, supra.  

Initially, the Board notes that the veteran has been 
diagnosed with peripheral neuropathy of the lower extremities 
secondary to diabetes.  A December 2002 VA examination report 
provides findings of diminished sensation to temperature, 
touch, and vibration past the mid foot, and a diagnosis of 
mild peripheral neuropathy as one of the sequelae of diabetes 
type 2.  Thus, the veteran's neuropathy of both feet has been 
attributed to his diabetes, which has been found to be 
unrelated to service.  However, the Board will consider his 
neuropathy of both feet in isolation to determine whether 
service connection is warranted on a direct basis.

After review, the Board notes that the veteran's service 
medical records are negative for any complaint, treatment, or 
diagnosis of neuropathy.  The earliest report of record is 
dated September 1996, which reflects complaints of occasional 
numbness of the legs and feet, and an incidental diagnosis of 
probable mild diabetic polyneuropathy of the lower 
extremities.  Private medical records through February 1994 
do not show symptoms of neuropathy.  On his July 2002 
application for benefits, however, the veteran indicated that 
he was diagnosed with neuropathy in 1985.  The Board notes 
that even accepting an onset date of 1985 still dates the 
veteran's neuropathy to many years after discharge.  
Furthermore, the veteran has not presented competent medical 
evidence linking his neuropathy of both feet to service.  
Accordingly, service connection for neuropathy of both feet 
on a secondary, presumptive, or direct basis is not 
warranted.  

The Board acknowledges the veteran's contentions that his 
neuropathy of both feet is related to service, to include as 
secondary to type II diabetes mellitus.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for neuropathy of both feet, to include as 
secondary to type II diabetes mellitus.  Thus, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Varicose Veins in Both Legs

As discussed above, service connection for varicose veins in 
both legs as secondary to type II diabetes mellitus is not 
warranted.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.  
Likewise, service connection is not warranted based on 
presumed exposure to Agent Orange.  

The fact that the veteran is not entitled to service 
connection on a secondary basis or via presumed exposure to 
Agent Orange does not preclude an evaluation as to whether he 
is entitled to service connection on a direct basis or 
entitled to presumptive service connection for a chronic 
disease.  See Combee, supra.  

After review, the Board notes that the veteran's service 
medical records are negative for any complaint, treatment, or 
diagnosis of varicose veins in the legs.  The first report of 
record is a January 1991 private treatment note, which 
reflects a history of varicose veins in both legs, left 
greater than right.  In addition, a May 1992 letter from Dr. 
Williams reflects that the veteran has multiple veins on the 
left calf and several smaller ones on the right thigh that 
are symptomatic when the veteran has been on his feet.  The 
letter reflects that the veteran was seen as a referral, and 
Dr. Williams notes that the veteran has already been 
diagnosed with varicose veins involving the left calf.  
Further, on his July 2002 application for benefits, the 
veteran indicated that he was diagnosed with varicose veins 
in both legs in 1991.  Thus, the record reflects an onset 
date of 1991, which is many years after discharge.  
Furthermore, the veteran has not presented any competent 
medical evidence linking his varicose veins in both legs to 
service.  As such, service connection for varicose veins in 
both legs on a secondary, presumptive, or direct basis is not 
warranted.  

The Board acknowledges the veteran's contention that his 
varicose veins in both legs are related to service, to 
include as secondary to type II diabetes mellitus.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for varicose veins in both legs, to 
include as secondary to type II diabetes mellitus.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for type II diabetes mellitus, to include 
as due to exposure to Agent Orange, is denied.  

Service connection for gastric paresis, to include as 
secondary to type II diabetes mellitus, is denied.

Service connection for visual loss in both eyes, to include 
as secondary to type II diabetes mellitus, is denied.

Service connection for coronary artery disease, to include as 
secondary to type II diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary 
to type II diabetes mellitus, is denied.

Service connection for a disability manifested by high 
cholesterol, to include as secondary to type II diabetes 
mellitus, is denied.

Service connection for neuropathy of both feet, to include as 
secondary to type II diabetes mellitus, is denied.

Service connection for varicose veins in both legs, to 
include as secondary to type II diabetes mellitus, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


